DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (herein Roberts) US Patent, 8,009,985 and Abe US Patent 9,100,126.
Re claim 1, Roberts discloses an optical communication device that communicates with a first optical communication device, comprising:
 An switch to switch an oscillator generating the clock signal (selector switch 54 to selected the appropriate recover clock signal so as to drive the pointer processor 34 at the line rate of the incoming optical carrier signal 30, Col6, lines 35-41) ;
an operation mode controller to detect an operation mode of the first optical communication device in the digital electric signal and to command the switch to perform switching from the oscillator generating the clock signal to an oscillator generating a clock signal at a frequency based on (An Rx controller 52 can control a select switch 54 to select the appropriate recovered clock signal, so as to drive the pointer processor 34 at the line rate of the of the incoming optical carrier signal 30, Col. 6, lines 35-41, such that the controller commands the switch to select the appropriate recovered clock signal at the line rate of the incoming carrier, such that the frequency of the clock signal selected it is based on the rate of the incoming signal)
Roberts discloses at the receiving end of the link, correct detection and decoding of subscriber traffic requires that the channel Rx 32 can be controlled to detected discrete analog level of the input channel optical carrier. The RX controller 52 can then control the channel RX 32 (at 58) to apply the appraise slicing level for detection of the next successive frames, Col, 7, lines 28-47, such that the system slices the analog signal is a digital signal based on the clock. Roberts does not explicitly disclose a converter to receive an optical signal transmitted from the first optical communication device and converts to convert the optical signal into a digital electric signal based on a clock signal. However, Abe discloses an electrical signal converter 210 includes an optical module, Fig. 3, the photodiodes 212a to 212d photoelectrically convert the respective polarization components signals modulated by the optical module, and output electrical signals corresponding to the respective polarization component signals ¶ [0059]. 
Roberts and Abe are analogous art because they are from the same field of endeavor, optical receivers. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Roberts and Abe before him or her, to modify the channel receiver of Roberts to include the converters and the digital electrical converse based on the clock signal of Abe because it combines prior art elements according to known methods to yield predictable result, which in this case it enables one to understand the structure of the sampling of the received signal. 
Re claim 6, Roberts and Abe disclose all the elements of claim 1, which claim 6 is dependent. Furthermore, Roberts and Abe discloses further comprising a first oscillator to generate oscillation at a (Roberts discloses that the clock recovery circuit 40 is constructed to generate recovered clock signals having the required frequencies (in this case 2.5 GHz, 5GHz, 7.5 GHz, and 10 GHz, Col, 6, line 35-38 wherein these frequencies can also be converted to 2,500,000 kHz, 5,000,000 kHz, 7,500,000 kHz and 10,000,000 kHz and wherein they are all numerical values), wherein
the clock switching unit switch switches the oscillator to the first oscillator when the converter converts the optical signal into the digital electric signal (the Rx controller 52 can control a selector switch 54 to select the appropriate recovered clock signal, Col, 6, line 38-40), and
the first oscillator generates and supplies a clock signal at the kHz frequency at the first numerical value to the converter (Roberts discloses that the Rx controller 52 can control the channel Rx 32 at 58 to apply the appropriate slicing level for detection, Col. 7, line 43-46 and Abe discloses the use of the clock or VCO signal in order to be used by the analog to digital converter in order to appropriately slice or sample the signal. Hence the combination would disclose the supply of the clock signal at to the converter element).
Re claim 10, Roberts discloses a control method performed by an optical communication device communicating with a first optical communication device, the control method comprising:
receiving an optical signal transmitted from the first optical communication device (at the receiving end of the link, correct detection and decoding of subscriber traffic requires that the channel Rx 32 can be controlled to detected discrete analog level of the input channel optical carrier, Col. 7, lines 28-32);
converting the optical signal into a digital electric signal based on a clock signal (the RX controller can then control the channel RX 32 (at 58) to apply the appropriate slicing levels for detection, Col. 7, lines 40-42);
(when the STS frame arrives at the receiving end of the link, the number of encoded bits within each symbol (or the change in a number) is detected by the pointer processor 34 and passed to the RX controller 52. The Rx controller 52 can then control the channel 32 (at 58) to apply the appropriate slicing levels for detection of the next successive frame, Col 7, lines 40-47, such that the system is able to detect the number of encoded bits of the system, which determines the clock); and
performing switching from an oscillator generating the clock signal to an oscillator generating a clock signal at a frequency based on the operation mode of the first optical communication device (selector switch 54 to selected the appropriate recover clock signal so as to drive the pointer processor 34 at the line rate of the incoming optical carrier signal 30, Col. 6, lines 35-41).
Roberts discloses at the receiving end of the link, correct detection and decoding of subscriber traffic requires that the channel Rx 32 can be controlled to detected discrete analog level of the input channel optical carrier. The RX controller 52 can then control the channel RX 32 (at 58) to apply the appraise slicing level for detection of the next successive frames, Col, 7, lines 28-47, such that the system slices the analog signal is a digital signal based on the clock. To the extent that Roberts does not explicitly disclose converting the optical signal into a digital electric signal based on a clock signal. However, Abe discloses an electrical signal converter 210 includes an optical module, Fig. 3, the photodiodes 212a to 212d photoelecrically convert the respective polarization components signals modulated by the optical module, and output electrical signals corresponding to the respective polarization component signals ¶ [0059]. 
Roberts and Abe are analogous art because they are from the same field of endeavor, optical receivers. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Roberts and Abe before him or her, to modify the channel receiver of Roberts to include the converters and the digital electrical converse based on the clock signal of Abe because it combines 
Re claim 11, Roberts discloses an optical communication device that communicates with a first optical communication device, the optical communication device comprising:
receiving an optical signal transmitted from the first optical communication device (at the receiving end of the link, correct detection and decoding of subscriber traffic requires that the channel Rx 32 can be controlled to detected discrete analog level of the input channel optical carrier, Col. 7, lines 28-32);
converting the optical signal into a digital electric signal based on a clock signal (the RX controller can then control the channel RX 32 (at 58) to apply the appropriate slicing levels for detection, Col. 7, lines 40-42);
detecting an operation mode of the first optical communication device in the digital electric signal (when the STS frame arrives at the receiving end of the link, the number of encoded bits within each symbol (or the change in a number) is detected by the pointer processor 34 and passed to the RX controller 52. The Rx controller 52 can then control the channel 32 (at 58) to apply the appropriate slicing levels for detection of the next successive frame, Col 7, lines 40-47, such that the system is able to detect the number of encoded bits of the system, which determines the clock); and
performing switching from an oscillator generating the clock signal to an oscillator generating a clock signal at a frequency based on the operation mode of the first optical communication device (selector switch 54 to selected the appropriate recover clock signal so as to drive the pointer processor 34 at the line rate of the incoming optical carrier signal 30, Col. 6, lines 35-41).
Furthermore, Roberts does not explicitly disclose a processor to execute a program or a memory to store the program which, when executed by the processor. However, Abe discloses that each function of the optical reception device 10 according to this exemplary embodiment is implemented by 
Roberts and Abe are analogous art because they are from the same field of endeavor, optical receivers. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Roberts and Abe before him or her, to modify the channel receiver of Roberts to include the memory and processor of Abe because it combines prior art elements according to known methods to yield predictable result, which in this case it enables the different function to be programed and operate in cooperation with each other. 
Roberts discloses at the receiving end of the link, correct detection and decoding of subscriber traffic requires that the channel Rx 32 can be controlled to detected discrete analog level of the input channel optical carrier. The RX controller 52 can then control the channel RX 32 (at 58) to apply the appraise slicing level for detection of the next successive frames, Col, 7, lines 28-47, such that the system slices the analog signal is a digital signal based on the clock. To the extent that Roberts does not explicitly disclose converting the optical signal into a digital electric signal based on a clock signal. However, Abe discloses an electrical signal converter 210 includes an optical module, Fig. 3, the photodiodes 212a to 212d photoelectrically convert the respective polarization components signals modulated by the optical module, and output electrical signals corresponding to the respective polarization component signals ¶ [0059]. 
Roberts and Abe are analogous art because they are from the same field of endeavor, optical receivers. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Roberts and Abe before him or her, to modify the channel receiver of Roberts to include . 

Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts and Abe as applied to claim 1 above, and further in view of Lee et al (herein Lee) US Patent 6,356,583.
Re claim 2, Roberts and Abe disclose all the elements of claim 1, which claim 2 is dependent. Furthermore, Roberts discloses that the Rx controller 52 can control a selector switch 54 to select the appropriate recovered clock signal, so as to drive the pointer processor 34 at a line rate of the incoming optical carrier signal 30, Col. 6, line 38-41. Furthermore, Roberts discloses that if it is desired to change the line rate, then the new line rate can be inserted into the overhead of the STS frame immediately preceding the line rate change. When the STS frame arrives at the receiving end of the link, the line rate or the line rate change is detected by the pointer processor 34, and passed to the RX controller 52 at 56. The Rx controller 52 can then selected the appropriate recovered clock signal 38 for the next successive frame, Col. 6, line 55 - Col. 7, line 2. Hence the system has a desired to change the rate of the clock if it is necessary. 
Roberts and Abe do not explicitly disclose further comprising a memory to store a previously set operation mode, wherein when a baud rate represented by the operation mode stored in the  memory  or that wherein when a baud rate represented by the operation mode stored in the memory is higher than a baud rate represented by the operation mode of the first optical communication device, the operation mode controller changes the baud rate represented by the operation mode stored in the memory to the baud rate represented by the operation mode of the first optical communication device and commands the clock switch to perform switching from the oscillator 
However, Lee discloses that a controller 113 compares a first baud rate within an initial baud rate of the first I/0 port 111 stores at an internal memory to determine whether the first baud rate matches the initial baud rate. If the first baud rate matches the initial baud rate, the controller 113 checks if any transmission error has occurred while the data is received from the portable telephone 100 via the first I/O port 111. When the first baud rate does not match the initial baud rate or the transmission error has occurs, the controller controls the first I/O ort 111 to convert the initial baud rate to the first baud rate, Col.3 , lines 1-16. 
Roberts, Abe, and Lee are analogous art because they are from the same field of endeavor, communication devices. At the time of filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Roberts and Lee before him or her, to modify the receiver within the communication system of Roberts to include the storing a former setting in order to determine if a change has taken place and if other changes are needed to accommodate said detected change of Lee because it combines prior art elements according to known methods to yield predictable result, which in this case it enables the communication system to accommodate different communicate rates. 
Re claim 5, Roberts, Abe, and Lee disclose all the elements of claim 2, which claim 5 is dependent. Furthermore, Roberts discloses further comprising a transmitter to transmit information indicating the operation mode stored in the memory to the first optical communication device (in order to prevent data loss due to mismatch between the Tx and Rx clock frequencies, the variable channel Tx 46 can be controlled to insert information identifying the line rate (or a line rate change) is detected by the pointer processor 34, and passed to the Rx controller 52 (at 56). The Rx controller 42 can then select the appropriate recovered clock signal 38 for the next successive frame. By this means, the line rate can be varied between successive STS frames without data loss, Col. 6, line 55 - Col. 7, line 2). 

Allowable Subject Matter
Claim 3, 4, and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 3, the claim is dependent upon claim 2, which claim 3 is dependent. Furthermore, while the prior art of Roberts, Abe, and Lee disclose the elements of claim 2, it does not disclose the additional limitation of “ wherein when the baud rate represented by the operation mode stored in the memory is lower than the baud rate represented by the operation mode of the first optical communication device, the operation mode controller performs control so as not to change the baud rate represented by the operation mode stored in the memory to the baud rate represented by the operation mode of the first optical communication device.” Hence, the examiner believes that the prior art, alone or in combination, does not disclose the entirely of the claim scope, and that when the claim is considered as a whole, it is allowable. 
Re claim 4, the claim is dependent upon claim 2 and further recites comprising:
“a digital signal processor to perform digital signal processing; and
an optical modulator to modulate an optical signal to be transmitted, wherein
when a priority order of a modulation scheme represented by the operation mode stored in the memory is lower than a priority order of a modulation scheme represented by the operation mode of the first optical communication device,
the operation mode controller changes the modulation scheme represented by the operation mode stored in the memory to the modulation scheme represented by the operation mode of the first 
the digital signal processor changes a drive mode based on the modulation scheme after the change, and
the optical modulator changes a scheme of the modulating based on the modulation scheme after the change.”
However, while the prior art discloses portions of the claim, such as Abe and Roberts disclosing a digital signal processor as well as Roberts disclose the use of an optical modulator within a transceiver arrangement. The prior does not disclose “when a priority order of a modulation scheme represented by the operation mode stored in the memory is lower than a priority order of a modulation scheme represented by the operation mode of the first optical communication device,
the operation mode controller changes the modulation scheme represented by the operation mode stored in the memory to the modulation scheme represented by the operation mode of the first optical communication device and transmits the modulation scheme after the change to the digital signal processor and the optical modulator.
the digital signal processor changes a drive mode based on the modulation scheme after the change, and
the optical modulator changes a scheme of the modulating based on the modulation scheme after the change.”
Hence, the examiner believes that the prior art, alone or in combination, does not disclose the entirely of the claim scope, and that when the claim is considered as a whole, it is allowable. 
Re claim 7, the claim is dependent upon claim 1 and further recites “wherein
the converter includes a first A/D converter capable of converting an analog electric signal obtained by converting the optical signal, into the digital electric signal,

a second A/D converter having a second resolution lower than the first resolution;
a photodiode to convert the optical signal into an analog electric signal; and
a coupler to receive the optical signal prior to the converter, wherein
the coupler receiving the optical signal transmits the optical signal to the photodiode, and
the second A/D converter receives the analog electric signal obtained by converting the optical signal from the photodiode, converts the received analog electric signal into a digital electric signal, and transmits the digital electric signal obtained by the conversion to the operation mode controller.”
While some components of the structure is disclosed within the optical receiver of Abe, specifically one that comprises a coupler, multiple elements converting to the optical signal into an analog electric signal as well as a plurality of A/D converters. The prior art of Abe does not explicitly disclose that one of the A/D converter has a first resolution and that the other A/D converter has a second resolution that is lower than the first resolution. Furthermore, it is not disclosed that both the output from the first convert optical signal as well as that that is converted by the photodiode and second A/D converter are to be received by the same operation mode controller. Hence, the examiner believes that the prior art, alone or in combination, does not disclose the entirely of the claim scope and that when considered as a whole, the claim is allowable. 
Re claim 8, the claim is dependent upon claim 1 and further recites:
“comprising a memory to store an operation mode table indicating a plurality of operation modes and a version number of the operation mode table,
wherein the operation mode controller detects information regarding an operation mode table stored in the first optical communication device and a version number of the operation mode table stored in the first optical communication device in the digital electric signal, and updates the operation 
While some points of the prior art disclose some elements using a table to store operation version of a system. However, the prior art does not explicitly disclose wherein the operation mode controller detects information regarding an operation mode table stored in the first optical communication device and a version number of the operation mode table stored in the first optical communication device in the digital electric signal, and updates the operation mode table stored in the memory based on the information regarding the operation mode table stored in the first optical communication device when the version number of the operation mode table stored in the memory is newer than the version number of the operation mode table stored in the first optical communication device”. Hence, the examiner believes that the prior art, alone or in combination, does not disclose the entirely of the claim scope and that when considered as a whole, the claim is allowable. 
Re claim 9, this claim is dependent upon claim 8, and is therefore considered allowable due to the reasons stated previously. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637